928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaiah SEIDNER, Plaintiff-Appellant,v.Thomas McNALLY, Sr., Philip Elliott, Stewart A. Newblatt,Defendants-Appellees.
No. 90-1617.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

E.D.Mich., No. 90-40132.
E.D.Mich.
AFFIRMED.
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Isaiah Seidner, a pro se Michigan resident, appeals the district court's order dismissing his action.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Mr. Seidner has filed a timely appeal.  Upon review, we conclude that Mr. Seidner's complaint lacks an arguable basis either in law or in fact and, therefore, was properly dismissed as frivolous.


3
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.